Citation Nr: 0520793	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-44 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right foot 
disability.

3.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1974 to May 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.

In its June 2003 decision, the RO denied the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes.  In June 2004, the veteran submitted a 
timely Notice of Disagreement (NOD) with that decision.  
However, in June 2005 (VA Form 119), he withdrew that issue 
from appeal.  (38 C.F.R. § 20.204 (2004)).  Consequently, the 
Board no longer has jurisdiction over that issue, and it will 
not be considered below. 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal (VA Form 9), received by the RO in 
December 2004, the veteran requested a hearing at the M&ROC 
before a member of the Board.  In June 2005 (VA Form 119), he 
withdrew that request.  However, in July 2005, he 
reinstituted that request through his representative.  
Accordingly, the case is remanded for the following actions:

Schedule the veteran for a hearing at the 
M&ROC before a member of the Board.  
38 C.F.R. § 20.704 (2004).  Thereafter, 
return the claims folder to the Board for 
further appellate consideration.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


